Citation Nr: 9920544	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for aid and attendance of another person or on account 
of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran entitlement to 
special monthly pension based upon his housebound status and 
based on the need for regular aid and attendance. 


REMAND

This case was previously before the Board in December 1998.  
Upon review of the evidence of record, the Board remanded the 
case for additional development to include VA examinations 
and consideration of the issues pursuant to the revised 
schedular criteria for rating cardiovascular disorders and 
diabetes mellitus, and to furnish the veteran all applicable 
rating criteria.  The Board notes the requested rating 
criteria were not included in the supplemental staement of 
the case.  The veteran was scheduled for a VA examination, 
but did not report as scheduled.  In a June 1999 staement, 
the representative indicated that the veteran apparently was 
not notified of the consequences of his failure to report per 
38 C.F.R. § 3.655 (1998).  

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record. 38 C.F.R. 
§ 3.655(a) and (b) (1998). 
Alternatively, when an examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
an increased rating, the claim shall be denied.  38 C.F.R. § 
3.655(b) (1998)(emphasis supplied).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, or death of an immediate 
family member.

The record is unclear as to whether the veteran was notified 
of 38 C.F.R. § 3.655. The representative request that another 
examination be scheduled.  The Board concurs.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for all disabilities. 

2.  The RO should schedule the veteran 
for the VA examinations by appropriate 
specialists to determine the severity his 
cardiovascular and orthopedic 
disabilities and the diabetes mellitus.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiners prior to the 
examination.  It is requested that the 
heart specialist indicate the current 
functional capacity resulting from the 
heart disease with an appropriate 
explanation. 

3.  Thereafter, a VA examination for 
Housebound Status or for the Permanent 
Need of the Aid and Attendance of Another 
person, VA form 21-2680 (or the 
equivalent), should be conducted.

4.  The RO should inform the veteran of 
the consequences for failing to report 
for a VA examination pursuant to 38 
C.F.R. § 3.655 (1998) and ensure that 
copies of all letters dealing with the 
scheduling of the VA examinations are 
made part of the veteran's claim folder.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include assigning current 
disability rating percentages and 
ensuring that all relevant VA 
regulations, both old and new, are 
utilized as appropriate.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, which includes all rating criteria, new and old, 
and afforded the applicable period of time within which to 
respond. Thereafter, subject to current appellate procedures, 
the case should be returned to the Board.




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










